Case 2:18-cv-00625-TJC-MRM Document 23 Filed 09/25/19 Page 1 of 2 PageID 125



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

LINDA BURNS, on behalf of
herself and all similarly
situated individuals,

            Plaintiff,

v.                                    Case No:   2:18-cv-625-FtM-99MRM

MLK EXPRESS SERVICES, LLC
and   AMAZON.COM SERVICES,
INC.,

            Defendants.


                                    ORDER

      This matter came before the Court on an Order to Show Cause

(Doc. #21) entered on September 12, 2019, directing plaintiff to

show cause why defendant Amazon.com Services, Inc. should not be

dismissed   for   failure     to   prosecute.    On   September   24,    2019,

Amazon.Com Services, Inc. filed a Response (Doc. #22) to the

Court’s   Order   to   Show   Cause    indicating     no   objection    to   the

dismissal of the defendant in light of the pending settlement with

co-defendant MLK Express Services, LLC.                Having reviewed the

Response, the Court dismiss defendant.

      Accordingly, it is now

      ORDERED:
Case 2:18-cv-00625-TJC-MRM Document 23 Filed 09/25/19 Page 2 of 2 PageID 126



      Defendant     Amazon.com   Services,    Inc.    is    dismissed   without

prejudice.     The    Clerk   shall    terminate     this   defendant   on   the

docket.

      DONE and ORDERED at Fort Myers, Florida, this                25th      day

of September, 2019.




Copies:
Counsel of Record




                                      - 2 -
